Exhibit 10.4

 

Ecoark Holdings, Inc.

2017 Omnibus Incentive Plan

 

Notice of Restricted Stock Unit Grant

 

You (the “Grantee”) have been granted the following award of Restricted Stock
Units (“Restricted Stock Units” or “RSUs”) with respect to shares of Ecoark
Holdings, Inc. (the “Company”) common stock, par value $0.001 per share (the
“Shares”), pursuant to the Ecoark Holdings, Inc. 2017 Omnibus Incentive Plan
(the “Plan”).

  

  Name of Grantee:   [NAME]           Number of Restricted Stock Units Granted:
  [NUMBER]           Effective Date of Grant:   [DATE]           Vesting and
Period of Restriction:   [VESTING SCHEDULE]               [IF PERFORMANCE-BASED,
INSERT APPLICABLE PERFORMANCE CRITERIA]

  

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock Units
is granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Unit Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Unit Agreement.

 

Grantee:   Ecoark Holdings, Inc.       By:     By:   Name: [NAME]   Name:
                Title:    




 



 

 

 

Ecoark Holdings, Inc.

2017 Omnibus Incentive Plan

 

Restricted Stock Unit Award Agreement

 

Section 1. Grant of Restricted Stock Unit

 

(a) Restricted Stock Unit. On the terms and conditions set forth in the Notice
of Restricted Stock Unit Grant (the “Grant Notice”) and this Restricted Stock
Unit Award Agreement (this “Agreement”), the Company grants to the Grantee on
the Effective Date of Grant the right to receive the number of Restricted Stock
Units set forth in the Grant Notice. Each RSU represents the right to receive
one Share or payment in cash of an amount equal to the Fair Market Value of such
Share (or a combination thereof) to be issued and delivered at the end of the
Period of Restriction, subject to the risk of forfeiture described herein.

 

(b) Plan and Defined Terms. The RSUs are granted pursuant to the Plan. All
terms, provisions, and conditions applicable to the RSUs set forth in the Plan
and not set forth herein are hereby incorporated by reference herein. To the
extent any provision hereof is inconsistent with a provision of the Plan, the
provisions of the Plan will govern. All capitalized terms that are used in the
Grant Notice or this Agreement and not otherwise defined therein or herein shall
have the meanings ascribed to them in the Plan.

 

Section 2. Forfeiture and Transfer Restrictions

 

(a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries upon a Change in Control, the Grantee shall, for no
consideration, forfeit to the Company the RSUs to the extent such RSUs are
subject to a Period of Restriction at the time of such termination. If the
Grantee’s employment or service as a Director or Consultant, as the case may be,
terminates due to the Grantee’s death or Disability, or is terminated by the
Company and its Subsidiaries upon a Change in Control while RSUs are subject to
a Period of Restriction, the Period of Restriction with respect to such RSUs
shall lapse, and the RSUs shall vest and become free of the forfeiture and
transfer restrictions described in this Section 2, on the date of the Grantee’s
termination of employment or service.

 

The term “Disability” shall have the meaning ascribed to such term in the
Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.

 

(b) Transfer Restrictions. During the Period of Restriction, the RSUs may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of to the extent such RSUs are subject to a Period of
Restriction.

 



 2 

 

 

(c) Lapse of Restrictions. The Period of Restriction shall lapse as to the RSUs
in accordance with the Grant Notice. The Committee, in its sole discretion, may
pay vested RSUs by delivery of Shares or by payment in cash of an amount equal
to the Fair Market Value of such Shares (or a combination thereof). As soon as
practicable after the end of the Period of Restriction (but in no event later
than 75 days thereafter), the number of Shares of the vested RSUs (minus any
withholding for taxes) shall be paid to the Grantee (subject, however, to any
deferral application that the Grantee has made under the deferral plan (if any)
then available to the Grantee). The number of Shares that shall be paid (plus
withholding for taxes and any applicable deferral amount) shall equal the number
of vested RSUs. If the Grantee dies before any payment due hereunder is made,
such payment shall be made to the Grantee’s beneficiary. If Shares are issued,
they shall be registered in the Grantee’s name in certificate or book entry form
as soon as practicable following delivery of the Shares. Once a payment has been
made with respect to a RSU, the RSU shall be canceled.

 

Section 3. Miscellaneous Provisions

 

(a) Tax Withholding. Pursuant to Article 20 of the Plan, the Company shall have
the power and right to deduct or withhold, or require the Grantee to remit to
the Company, an amount sufficient to satisfy any federal, state and local taxes
(including the Grantee’s FICA obligations) required by law to be withheld with
respect to this Award. The Committee may condition the payment of vested RSUs
upon the Grantee’s satisfaction of such withholding obligations. The Grantee may
elect to satisfy all or part of such withholding requirement by tendering
previously-owned Shares or by having the Company withhold Shares or cash having
a Fair Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal, state and local tax purposes, as
applicable, including payroll taxes) that could be imposed on the transaction,
and, to the extent the Committee so permits, amounts in excess of the minimum
statutory withholding to the extent it would not result in additional accounting
expense. Such election shall be irrevocable, made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

(b) Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee shall have any of the rights or privileges of a stockholder of
the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) have
been issued and recorded on the books and records of the Company or its transfer
agents or registrars, and delivered to Grantee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Grantee shall have all the rights of a stockholder of the Company, including
with respect to the right to vote the Shares and the right to receive any cash
or share dividends or other distributions paid to or made with respect to the
Shares.

 

(c) Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee’s acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Grant Notice by the Company,
the Board, or the Committee.

 



 3 

 

 

(d) Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.

 

(e) Choice of Law. This Agreement and the Grant Notice shall be governed by, and
construed in accordance with, the laws of the State of Nevada, without regard to
any conflicts of law or choice of law rule or principle that might otherwise
cause the Plan, this Agreement or the Grant Notice to be governed by or
construed in accordance with the substantive law of another jurisdiction.

 

(f) Arbitration. Any dispute or claim arising out of or relating to the Plan,
this Agreement or the Grant Notice shall be settled by binding arbitration
before a single arbitrator in Nevada and in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
decide any issues submitted in accordance with the provisions and commercial
purposes of the Plan, this Agreement and the Grant Notice, provided that all
substantive questions of law shall be determined in accordance with the state
and federal laws applicable in the state in which the Company is incorporated,
without regard to internal principles relating to conflict of laws.

 

(g) Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.

 

(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.

 

(i) References to Plan. All references to the Plan shall be deemed references to
the Plan as may be amended from time to time.

 

(j) Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

 

 

4



 

 